Name: 2011/41/EU: Council Decision of 18Ã January 2011 appointing three Dutch members and six Dutch alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe;  parliament
 Date Published: 2011-01-22

 22.1.2011 EN Official Journal of the European Union L 19/17 COUNCIL DECISION of 18 January 2011 appointing three Dutch members and six Dutch alternate members of the Committee of the Regions (2011/41/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the Dutch Government, Whereas: (1) On 22 December 2009 and 18 January 2010, the Council adopted Decisions 2009/1014/EU and 2010/29/EU appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015 (1). (2) Three members seats on the Committee of the Regions have become vacant following the end of the term of office of Ms Annemarie JORRITSMA-LEBBINK, Ms Luzette WAGENAAR-KROON and Mr Rob BATS. (3) Four alternate members seats have become vacant following the end of the term of office of Ms Ellie FRANSSEN, Mr Job COHEN, Ms Rinda DEN BESTEN and Mr Hendrikus DE LANGE. (4) Two alternate members seats will become vacant following the appointment of Mr Hans KOK and Mr Henk KOOL as members of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr H.A.J. (Hans) KOK, Burgemeester (Mayor of t Hof van Twente),  Mr H.P.M (Henk) KOOL, Wethouder (alderman of The Hague),  Mr S.B. (Sipke) SWIERSTRA, Gedeputeerde (member of the Executive Council) of the Province of Drenthe; and (b) as alternate members:  Mr H.A.J. (Henk) AALDERINK, Burgemeester (Mayor of Bronckhorst),  Mr J.P. (Jean Paul) GEBBEN, Burgemeester (Mayor of Renkum),  Mr J.P.W. (Jan Willem) GROOT, Wethouder (alderman of Amstelveen),  Ms L.W.C.M. (Loes) van der MEIJS, Wethouder (alderman of Doetinchem),  Mr N.A. (AndrÃ ©) van de NADORT, Burgemeester (Mayor of Ten Boer),  Mr F. (Frank) de VRIES, Wethouder (alderman of Groningen). Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 18 January 2011. For the Council The President Gy. MATOLCSY (1) OJ L 348, 29.12.2009, p. 22, and OJ L 12, 19.1.2010, p. 11.